Citation Nr: 1509425	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder, not otherwise specified.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

4.  Entitlement to service connection for a  sleep disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2012 and November 2013 rating decisions in which the RO denied service connection for PTSD and depression, anxiety, a personality disorder, and a sleep disorder, each characterized as a distinct component of the Veteran's claim for service connection for an acquired psychiatric disorder.

In November 2013, the RO granted service connection for PTSD with secondary depression, and assigned an initial rating of 30 percent, effective May 25, 2012.   This matter is being formally dismissed, below.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the claims for service connection for an acquired psychiatric disorder, to include anxiety, and for a personality disorder, not otherwise specified.  These matters are also being formally dismissed, below.

As for the matter of representation, the Veteran was initially represented in this appeal by Veterans of Foreign Wars of the United States.  However, in January 2013, the Veteran executed a power of attorney in favor of the Vietnam Veterans of America.  That organization has provided written and oral argument on the Veteran's behalf.  The Board recognizes the change in representation. 

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  Except for medical records and the transcript of the July 2014 hearing, the Veteran's Virtual VA file contains documents that are duplicative of those already associated with his paper claims file.  A review of the VBMS file reveals that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the remaining claim  on appeal.

The Board's disposition of the claims for service connection for PTSD and depression, for an acquired psychiatric disorder to include anxiety, and for a personality disorder not otherwise specified, is set forth below.  The remaining claim for service connection for a sleep disorder is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a November 2013 rating decision, the RO granted the Veteran's claim for  service connection for PTSD, with secondary depression. 

2.  During the July 2014 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran, through his authorized representative, withdrew from appeal claims for service connection for an acquired psychiatric disorder, to include anxiety, and for a personality disorder, not otherwise specified. 


CONCLUSIONS OF LAW

1.  As the November 2013 award of service connection for PTSD, with secondary depression, represents a grant of the benefit sought on appeal with respect to the Veteran's claims for PTSD and depression, there remains no case or controversy with respect to those issues affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

2.  The criteria for withdrawal of the appeal as to the claims for service connection for an acquired psychiatric disorder, to include anxiety, and for a personality disorder not otherwise specified are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the August 2012 denial of service connection for PTSD and depression, in a subsequent rating decision issued in November 2013, service connection was granted for PTSD with secondary depression.   Under these circumstances, the Board finds that the service connection claims for PTSD and depression, which were formerly in appellate status prior to November 2013, have been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to those matters. Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal of the claims for service connection for PTSD and depression must be dismissed.

In addition, during the July 2014 Board hearing the Veteran, through his representative, stated that he would like to withdraw from appeal the claims for service connection for an acquired psychiatric disorder, to include anxiety, and for a personality disorder not otherwise specified. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision, and the withdrawal of an appeal may be made by the claimant or by his authorized representative.  38 C.F.R. § 20.204.   Here, the Veteran has withdrawn his appeal of the claims for service connection for an acquired psychiatric disorder, to include anxiety, and for a personality disorder not otherwise specified.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these claims, and they must also be dismissed.


ORDER

The appeal as to the claims for service connection for PTSD and depression is dismissed. 

The appeal as to the claim for service connection for an acquired psychiatric disorder, to include anxiety, is dismissed. 

The appeal as to the claim for service connection for a personality disorder not otherwise specified is dismissed. 



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The Veteran contends that, as a result of his military service, he suffers from a sleep disorder.  In June 2012, he underwent a VA examination in connection with his PTSD claim.  At that time, the VA examiner opined that the Veteran did not have a diagnosis of a sleep disorder, but experienced sleep disruption as a consequence of his depression.  In October 2012, the Veteran underwent a PTSD evaluation at the Central Minnesota Counseling Center.  The resulting examination report indicated the Veteran had a long history of sleeping difficulty, averaging only two to four hours of sleep per night.  

However, during the July 2014 hearing, the Veteran testified that, in 2006, he had been diagnosed with sleep apnea at a clinic called St. Paul Lung.  Following the hearing, the record was held open for 60 days so that the Veteran could submit further proof of a diagnosis of a sleep disorder.  In November 2014, the Veteran submitted a letter from his private doctor, Dr. S.V., indicating that the Veteran had been diagnosed with obstructive sleep apnea, which possibly dates back to his military service.  It is unclear whether Dr. S.V. was reporting his own diagnosis and (speculative) medical opinion, or whether he was merely reiterating the Veteran's contentions.

In any event, given the above, the Board finds that VA examination for his claimed sleep disorder, by an appropriate physician, is needed to resolve the questions of whether the Veteran actually has a distinct sleep disorder (as opposed to sleep impairment associated with psychiatric disability), and, if so, whether such disability had its onset during, or is otherwise medically related to, service-the matters on which this claim turns.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange for the Veteran to undergo VA examination, to include a sleep study, if warranted, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated through November 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Minneapolis VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. 5103(b)(3))(clarifying that VA my make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records, to include from his private physician, Dr. S.V., as well as from St. Paul Lung.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Minneapolis VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records, to include records from Dr. S.V. and from St. Paul Lung.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his claimed sleep apnea, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, to specifically include a sleep study if warranted, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently suffers, or at any time shortly prior to or since May 2012 has suffered, from a sleep disorder of any kind-to include, but not limited to, sleep apnea,  
If so, then for each such diagnosed disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset in or is otherwise etiologically related to service.

If the examiner determines that the Veteran does not suffer from a sleep disorder as a distinct, diagnostic entity, but, rather, experiences chronic sleep impairment as a manifestation of psychiatric disability, he or she should clearly so state.

In rendering each requested opinion, the examiner must consider and discuss all relevant evidence medical evidence (to include the June 2014 examination report, and any statement(s) by Dr. S.V.), as well as all lay assertions (to include any assertions as to onset and continuity of symptoms of sleep impairment).  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


